Citation Nr: 1242552	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  09-04 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability, and if so, whether the reopened claim should be granted. 

2.  Whether the claim of entitlement to service connection for burn scars should be reconsidered, and if so, whether the claim should be granted.  

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for hypertension, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from November 1965 to September 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2007 and January 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

Although the RO determined that new and material evidence had been submitted to reopen the Veteran's claim of entitlement to service connection for a right knee disability, the Board must determine on its own whether new and material evidence has been submitted to reopen this claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The issues of entitlement to service connection for a right knee disability and hypertension are addressed in the REMAND following the ORDER section of this decision.  


FINDINGS OF FACT

1.  In an unappealed January 1968 rating decision, the Veteran was denied entitlement to service connection for a right knee disability and burn scars.

2.  The evidence associated with the claims file subsequent to the January 1968 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a right knee disability, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a right knee disability.

3.  Relevant service department records that existed at the time of the prior denial were associated with the claims file after the January 1968 rating decision.

4.  The Veteran does not have residual burn scars.

5.  The Veteran does not have a back disability that is etiologically related to his active service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).

2.  The requirements for reconsidering a claim of entitlement to service connection for burn scars have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(c) (2012).

3.  Burn scars were not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012). 

4.  A back disability was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

Additionally, in March 2006, the Court held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

The record reflects that the Veteran was mailed letters in May 2006 and December 2008 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The May 2006 and December 2008 letters also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claims.  In a December 2008 letter, the Veteran was informed of the bases of the prior denial of entitlement to service connection for a right knee disability.  

Although the Veteran was not provided adequate notice until after the initial adjudication of the claims, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development the claims were readjudicated.  There is no indication or reason to believe that the ultimate decision on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The Board also finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs) and service personnel records (SPRs) are on file, VA Medical Center and private treatment notes have been obtained, and the Veteran has been afforded appropriate VA examinations.  
	
The Board acknowledges that the Veteran has not been provided a VA examination in response to his claim of entitlement to service connection for hypertension.  Additionally, no VA medical opinion has been obtained in response to this claim.  VA is obliged to provide a VA examination or obtain a medical opinion when: (1) there is competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability), (2) there is evidence establishing that the Veteran suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period, (3) the evidence indicates that the current disability or symptoms may be associated with service or with another service-connected disability, and (4) there is not sufficient medical evidence to make a decision.  See 38 C.F.R. § 3.159(c)(4); see also Charles v. Principi, 16 Vet. App. 370 (2002).

As discussed below, there is no competent evidence of the presence of hypertension until more than one year following his discharge or competent evidence that his hypertension is related to his active service.  Therefore, the Board finds that the medical evidence currently of record is sufficient to decide the claim and no VA examination or medical opinion is warranted.  

Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the claims. 

Legal Criteria

Claim to Reopen

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Reconsideration

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  

Notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the record relevant official service department records that existed and had not been associated with the record when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  Such records include, but are not limited to: (i) Service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name, as long as the other requirements of paragraph (c) of this section are met; (ii) Additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and(iii) Declassified records that could not have been obtained because the records were classified when VA decided the claim.  38 C.F.R. § 3.156(c)(1).

Paragraph (c)(1) of this section does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.  38 C.F.R. § 3.156(c)(2).

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Burden of Proof
 
Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Claim to Reopen Entitlement to Service Connection for a Right Knee Disability

The Veteran originally filed his claim of entitlement to service connection for a knee injury in September 1967.  In a January 1968 rating decision, the Veteran was denied entitlement to service connection for a right knee disability based on a finding that there was no evidence that the Veteran had a current right knee disability that was related to his active service.  The Veteran did not appeal this decision.  

The evidence of record at the time of the January 1968 rating decision included the Veteran's STRs, which show he received treatment for right knee strain in February 1967, and a notice indicating that the Veteran failed to report for VA examinations on two separate occassions in November 1967.  

The pertinent evidence that has been received since the unappealed rating decision includes the following: May 2006 imaging reports, which show that the Veteran was diagnosed with a right knee disability at that time; a January 2007 VA examination report, which indicates that the VA examiner was unable to relate the Veteran's current diagnosis of right knee disabilities to right knee strain during active service without resorting to speculation; and the Veteran's February 2009 substantive appeal, in which the Veteran reported that he had experienced right knee pain ever since his knee sprain during active service and that he had treated the pain with over-the-counter medication until the pain got so bad he sought treatment. 

The Board finds that the evidence showing the Veteran to have a current diagnosis of a right knee disability and the Veteran's statements that he has continued to experience right knee pain ever since his active service are new and material.   In this regard, the Board notes that the evidence is not cumulative or redundant of the evidence previously of record.  Moreover, it is sufficient to raise a reasonable possibility of substantiating the claim.  

Accordingly, reopening of the claim for entitlement to service connection for a right knee disability is in order. 

Reconsideration of Entitlement to Service Connection for Burn Scars

The Veteran originally filed his claim of entitlement to service connection for burns in September 1967.  In a January 1968 rating decision, the Veteran was denied entitlement to service connection for burns based on a finding that there was no evidence of record showing that the Veteran had burns.  The Veteran did not appeal this decision.

The evidence that has been received since the RO's January 1968 rating decision includes SPRs from the Veteran's active service.  These records show that the Veteran was awarded a Purple Heart Medal for burns sustained in June 1967 to five percent of his body.  These service records are relevant and they existed when the claim was previously denied.  Therefore, reconsideration of the claim is in order. 

Entitlement to Service Connection for Burn Scars

A review of the Veteran's SPRs shows that the Veteran sustained burns to five percent of his body in June 1967, while serving in the Republic of Vietnam.  This is the only record that such an injury was incurred during service.  In September 1967, the Veteran was afforded a separation examination.  There is no indication from the examination report that the Veteran complained of any residuals of his burns at the time of his separation.  Further, the Veteran's skin was found to be clinically normal upon examination.  

In January 2007, the Veteran was afforded a VA examination.  At that time, the Veteran reported that he had sustained burns while serving in the Republic of Vietnam when he was in a patrol vehicle that drove over a landmine.  He reported that he sustained burns to his back, neck, shoulders, and abdomen.  Upon physical examination of the Veteran, there was no scarring found and the Veteran's skin was of normal texture and thickness.  The examiner reported that there was no obvious hypo or hyperpigmentation.  There was no tenderness to palpation, adherance to underlying tissue, limitation of motion or function, underlying soft tissue damage, or skin ulceration or breakdown.  The examiner diagnosed report of burns to the back and abdomen.  The Board notes that there were no objective findings of burn scars or other residuals found at the time of the examination.

In his February 2009 substantive appeal, the Veteran reported that while the burn scars did not cause him pain, that part of his skin was sensitive to sunlight which forced him to wear a shirt at all times while outside.  

A review of the record shows that the Veteran has received both private treatment and treatment at the VA Medical Center for various disabilities.  However, a review of the treatment notes of record is negative for any treatment for or diagnosis of burn scars or other residuals of burns.  

The Court has held that in order for a disability to be service connected, it must be present at the time a claim for VA disability compensation is filed or during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this regard, while the Veteran has complained that the skin where the in-service burns were sustained is sensitive to sunlight, there is no objective evidence of record showing that the Veteran has had burn scars at any time during the period of this claim or any other residual of the burns..   

Accordingly, the preponderance of the evidence is against the claim, and entitlement to service connection for burn scars is not warranted.  

Entitlement to Service Connection for a Back Disability

The Veteran has asserted that he has a back disability that is related to his active service.  Specifically, the Veteran has reported that while driving in a vehicle during active service, he hit a land mine which caused him to experienced back pain.

STRs are negtative for treatment for or a diagnosis of a back disability while the Veteran was in active service.  In September 1967, the Veteran was afforded a separation examination.  A review of the separation report of medical history shows that the Veteran checked "no" to the question of whether he experienced recurrent back pain.  There is no indication from the record that the Veteran reported any sort of back problems at the time of his separation.  The Veteran's spine was found to be clinically normal upon examination.  

The Veteran has reported that he began to see a chiropractor as early as 1967 for treatment of right-sided, low back pain, but reported that he was not diagnosed with a disability at that time.  However, as noted above, the Veteran filed a claim of entitlement to service connection for various disabilities in September 1967, just following his separation from active service.  There is no indication that he filed a claim of entitlement to service connection for a low back disability at that time.      

A review of the post-service medical evidence of record shows that the first record of chiropractic treatment is from December 2001.  At that time, the Veteran reported that he had been to a chiropractor before for treatment of his low back pain.  There is no indication from the treatment notes that the Veteran reported that the back pain was caused by an injury sustained during active service.  In fact, the Veteran also reported secondary knee pain when seeing his chiropractor and actually mentioned the knee pain was a result of an old military twisting injury.  Yet, he did not report any such injury to be the cause of his back pain.  

The Veteran has also received treatment at the VA Medical Center for various disabilities.  However, a review of the VA Medical Center treatment notes of record is negative for any treatment for or diagnosis of a back disability.  In fact, a back disability is not even listed on his chronic problems list with the VA Medical Center.

In January 2009, the Veteran was afforded a VA examination.  At that time, the Veteran reported the above discussed injury during active service and treatment for such.  Based on the history provided by the Veteran, a review of the record, and an examination of the Veteran, the examiner diagnosed musculoskeletal low back pain.  The examiner opined that it was less likely than not that the Veteran's current back pain was a result of or aggravated by his active service.  Rather, the examiner was of the opinion that the Veteran's current complaints of back pain were the result of the Veteran working as a farmer from 1968-2000 and his department of transportation work since 2000.  Additionally, the examiner reported that the Veteran reported a four-wheeler accident occurring in 2003 and a fall in 2006 that could have also contributed to his current complaints of back pain.  The examiner also noted that X-rays of the Veteran's back revealed anterior osteophytes from L2-S1 that were related to degenerative disc disease.  However, the examiner reported that this was a result of normal aging process and was not related to any old trauma.     

The Board notes that the Veteran is generally competent to report events in service.  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence if contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 133 (Fed. Cir. 2006).  The Board may not ignore a veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits; personal interest may, however, affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

In this case, the Board notes that while the Veteran has reported that he injured his back during active service, these statements are inconsistent with the evidence of record.  The Board notes that since filing his claim of entitlement to service connection, the Veteran has reported sustaining a back injury during active service.  However, the STRs are absent any complaints of or treatment for a back disability during active service and his spine was clinically normal upon examination.  Further, the Veteran filed a claim of entitlement to service connection for various disabilities in the same month of his separation from active service, September 1967, yet he did not include a claim of entitlement to service connection for back disability at that time.  A review of the medical evidence of record shows that the Veteran has attributed his right knee disability to an old military injury while seeking medical treatment, but has not attributed his back pain to an injury during active service for purposes of receiving medical treatment.  Additionally, the Veteran was able to work for over 30 years as a farmer prior to filing his claim of entitlement to service connection for a back disability and the VA examiner has opined that the Veteran's work as a farmer was a likely cause of his back pain, to say nothing of the fact that the Veteran was involved in both a four-wheeler accident and a fall many years after his separation from active service that could have contributed to his current complaints of back pain.

In sum, the Veteran's statements regarding his back injury in service and continuity of back pain since service are inconsistent with the evidence of record.  Therefore, the Board finds that the Veteran's statements of injuring his back during service and experiencing back pain since that time are simply not credible.       
 
Additionally, as a lay person, the Veteran is not competent to render a medical opinion linking any current back disability to his active service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In conclusion, the Veteran's reports of a back injury in service and complaints of back pain since service have been found not credible.  The VA examiner competently opined that the Veteran's back pain was a result of his occupation as a farmer for over 30 years following his separation from active service in addition to a more recent four-wheeler accident and fall.  Further, it should be noted that there are no medical opinions of record that support the Veteran's claim.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a back disability is not warranted.  



ORDER

The Board having determined that new and material evidence has been presented, reopening of the claim of entitlement to service connection for a right knee disability is granted. 

The Board having determined that relevant service department records have been received, reconsideration of the claim of entitlement to service connection for burn scars is granted.  

Entitlement to service connection for burn scars is denied.  

Entitlement to service connection for a back disability is denied.


REMAND

The Board finds that additional development is required before the Veteran's claims of entitlement to service connection for a right knee disability and hypertension are decided.  

The Veteran has reported that he sustained a right knee injury during active service and that he has continued to experience right knee pain since that time.  A review of the record shows that the Veteran did in fact receive treatment for right knee pain during active service in February 1967.  Further, the Veteran filed a claim of entitlement to service connection for a knee disability in September 1967, the same month of his separation from active service.  

A review of the post-service medical evidence of record shows that the Veteran reported having right knee pain as a result of an old military twisting injury at a December 2001 chiropractic appointment for treatment for low back pain.  

The Board notes that in January 2007, the Veteran was afforded a VA examination.  At that time, the examiner diagnosed degenerative joint disease (DJD) of the right knee, chondromalacia patellae of the right knee, medial meniscus tear in the right knee, and right anterior cruciate ligament (ACL) tear.  The examiner reported that an opinion relating the Veteran's current right knee disabilities to his injury during active service could not be provided without resorting to speculation, but the examiner failed to adequately explain why the opinion could not be provided.

This is not considered to be an adequate opinion and certainly cannot be used as a negative opinion upon which to base a denial of entitlement to service connection.  Therefore, the January 2007 VA examination report is inadequate for adjudication purposes.

The Board finds that the Veteran should be afforded a new VA examination to determine the nature and etiology of any currently present right knee disability.

The Veteran has asserted that he has hypertension as a result of his exposure to herbicides during active service.  Specifically, the Veteran has submitted portions of a 2006 report from the Academy of Sciences in which it is indicated that there is limited suggestive evidence of an association between exposure to herbicides and development of hypertension.  A review of the SPRs shows that the Veteran did in fact have service in the Republic of Vietnam and so, is presumed to have been exposed to herbicides during active service.  A review of the post-service medical evidence shows that the Veteran does in fact have hypertension. 

In light of the evidence showing that the Veteran had service in the Republic of Vietnam, that he has been diagnosed with hypertension, and the 2006 report by the Academy of Sciences in which it is indicated that there is limited suggestive evidence of an association between exposure to herbicides and development of hypertension; the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any currently hypertension.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).
 
Additionally, any current treatment records should be obtained before a decision is rendered with regard to these issues.  

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any other outstanding, pertinent medical records.

2. Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of any currently present right knee disability.  The Veteran's claims file and any pertinent evidence in Virtual VA that is not contained in the claims file should be made available to and reviewed by the examiner.  Any indicated studies must be performed.  

Based upon the examination results and the review of the record, the examiner should provide an opinion with respect to any right knee disability present during the period of the claim as to whether there is a 50 percent or better probability that it is etiologically related to the Veteran's active service, to specifically include the Veteran's documented right knee injury during active service.  The examiner should presume that the Veteran is a reliable historian with regard to his reports of continuity of knee pain since his active service.

The supporting rationale for all opinions expressed must be provided. 

3. The Veteran should also be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of his hypertension.  The Veteran's claims file and any pertinent evidence in Virtual VA that is not contained in the claims file should be made available to and reviewed by the examiner.  Any indicated studies must be performed.

Based upon the examination results and the review of the record, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the Veteran's hypertension is etiologically related to his active service, to specifically include his exposure to herbicides while serving in the Republic of Vietnam.  

The supporting rationale for all opinions expressed must be provided.  The examiner should comment on the 2006 report by the Academy of Sciences indicating that there is evidence of an association between exposure to herbicides and development of hypertension.


4. The RO or the AMC should undertake any other development it determines to be warranted.

5. Then, the RO or the AMC should readjudicate the Veteran's remaining claims on appeal based on a de novo review of the record.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


